DETAILED ACTION


Status of Action
	The instant claims 1-14 and 22-47 are pending and claims 15-21 have been cancelled in this application.
In view of the decision by THE PATENT TRIAL AND APPEAL BOARD dated on 11/18/2021, the pending claims 22 and 42-47 are allowed in this application.


Status of Claims
Accordingly, claims 22 and 42-47 are presented for examination on the merits for patentability as they read upon the elected subject matter, which are allowed.
The withdrawn claims 1-14 and 23-41 directed to non-elected inventions are to be cancelled as set forth in the Examiner’s Amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin Dodson on 02/03/2022 as follows:
(1)	Claims 1-14 and 23-41 are to be cancelled.


Reason for Allowance
The instant invention is allowable in view of the decision on appeal under 35 U.S.C. § 134(a), dated on 11/18/2021, involving claims to a method for improving yield in corn crops planted in densities of greater than 100,000 plants per hectare by reducing excessive growth of corn plants comprising planting a corn crop and applying to the corn and/or its progeny a composition consisting essentially of a plant growth regulator and a fungicide, an insecticide and/or an acaricide,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616